         Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 1 of 30




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Energizer Brands, LLC,
                                                                   Case No. 19-cv-09061-JPO
                                         Plaintiff,

                           - against -
                                                                         ANSWER AND
Duracell U.S. Operations, Inc.,                                         COUNTERCLAIMS
                                         Defendant.


Duracell U.S. Operations, Inc.,
                                         Counterclaim Plaintiff,

                           - against -
                                                                    JURY TRIAL DEMANDED
Energizer Brands, LLC,
                                         Counterclaim
                                         Defendant.



               Defendant Duracell U.S. Operations, Inc. (“Duracell”), by and through its

undersigned counsel, answers the complaint (the “Complaint”) of Plaintiff Energizer Brands,

LLC (“Energizer”) as follows:

                                     NATURE OF THE CASE

               1.       Denies the allegations in Paragraph 1.

               2.       Denies the allegations in Paragraph 2, except refers the Court to Duracell’s

product packaging and television commercials for its Duracell Optimum batteries for their full

context and contents.

               3.       Denies the allegations in Paragraph 3, except refers the Court to Duracell’s

product packaging and television commercials for its Duracell Optimum batteries for their full

context and contents.
         Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 2 of 30




               4.      Denies the allegations in Paragraph 4, except admits that Energizer

purports to bring the claims and to seek the relief mentioned therein.

                                            PARTIES

               5.      Denies knowledge or information sufficient to form a belief as to the

allegations in Paragraph 5.

               6.      Admits the allegations in Paragraph 6.

                                JURISDICTION AND VENUE

               7.      Admits the allegations in Paragraph 7.

               8.      Denies the allegations in Paragraph 8, except admits that this Court has

personal jurisdiction over Duracell and that Duracell transacts business in the State of New York.

               9.      Admits the allegations in Paragraph 9.

                     FACTS SUPPORTING THE REQUESTED RELIEF

               10.     Admits the allegations in Paragraph 10.

               11.     Denies the allegations in Paragraph 11, except admits that Duracell offers

non-rechargeable AA and AAA batteries under the Duracell Coppertop brand name and the

Duracell Optimum brand name, and that Duracell previously offered non-rechargeable AA and

AAA batteries under the Duracell Quantum brand name.

               12.     Denies knowledge or information sufficient to form a belief as to the

allegations in Paragraph 12, except admits that Energizer offers AA and AAA batteries under the

brand names MAX and Ultimate Lithium.

               13.     Denies that all of the forms of advertising began simultaneously with the

launch of the Duracell Optimum brand, but otherwise admits the allegations in Paragraph 13.




                                               -2-
         Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 3 of 30




               14.     Denies the allegations in Paragraph 14, except refers the Court to

Duracell’s product packaging for its Duracell Optimum batteries for its full context and contents.

               15.     Denies the allegations in Paragraph 15, except admits that in certain retail

outlets Duracell Optimum batteries are sold nearby, or adjacent to, Duracell Coppertop batteries,

and refers the Court to Duracell’s product packaging for its Duracell Coppertop batteries for its

full context and contents.

               16.     Denies the allegations in Paragraph 16.

               17.     Denies the allegations in Paragraph 17, except refers the Court to

Duracell’s product packaging for its Duracell Optimum batteries for its full context and contents.

               18.     Denies the allegations in Paragraph 18, except refers the Court to

Duracell’s product packaging for its Duracell Optimum batteries for its full context and contents.

               19.     Denies the allegations in Paragraph 19.

               20.     Denies the allegations in Paragraph 20, except refers the Court to

Duracell’s product packaging for its Duracell Optimum batteries for its full context and contents.

               21.     Denies the allegations in Paragraph 21, except admits that in certain retail

outlets Duracell Optimum batteries are sold nearby, or adjacent to, Duracell Coppertop batteries,

and refers the Court to Duracell’s product packaging for its Duracell Coppertop batteries for its

full context and contents.

               22.     Denies knowledge or information sufficient to form a belief as to the

allegations in Paragraph 22.

               23.     Denies the allegations in Paragraph 23.

               24.     Denies the allegations in Paragraph 24.

               25.     Denies the allegations in Paragraph 25.



                                               -3-
            Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 4 of 30




                26.    Denies the allegations in Paragraph 26, except admits that Duracell

advertises its Duracell Optimum batteries on the internet, and refers the Court to Duracell’s

online advertising for its Duracell Optimum batteries for its full context and contents.

                27.    Denies the allegations in Paragraph 27.

                28.    Denies the allegations in Paragraph 28, except refers the Court to

Duracell’s online advertising for its Duracell Optimum batteries for its full context and contents.

                29.    Denies the allegations in Paragraph 29, except refers the Court to

Duracell’s online advertising for its Duracell Optimum batteries for its full context and contents.

                30.    Denies the allegations in Paragraph 30.

                31.    Denies the allegations in Paragraph 31.

                32.    Denies the allegations in Paragraph 32.

                33.    Denies the allegations in Paragraph 33, except admits that Duracell

advertises its Duracell Optimum batteries through video advertisements.

                34.    Denies the allegations in Paragraph 34, except refers the Court to

Duracell’s video advertisements for its Duracell Optimum batteries for their full context and

contents.

                35.    Denies the allegations in Paragraph 35, except refers the Court to

Duracell’s video advertisements for its Duracell Optimum batteries for their full context and

contents.

                36.    Denies the allegations in Paragraph 36, except admits that Duracell’s

video advertisements for its Duracell Optimum batteries have been broadcast on television and

made available on YouTube, and denies knowledge or information sufficient to form a belief as




                                                -4-
            Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 5 of 30




to the number of YouTube views of Duracell’s video advertisements as of the filing of this

action.

                37.    Denies the allegations in Paragraph 37.

                38.    Denies the allegations in Paragraph 38, except refers the Court to

Duracell’s video advertisements for its Duracell Optimum batteries for their full context and

contents.

                39.    Denies the allegations in Paragraph 39, except refers the Court to

Duracell’s video advertisements for its Duracell Optimum batteries for their full context and

contents.

                40.    Denies the allegations in Paragraph 40, except refers the Court to

Duracell’s video advertisements for its Duracell Optimum batteries for their full context and

contents.

                41.    Denies the allegations in Paragraph 41.

                42.    Denies the allegations in Paragraph 42.

                43.    Denies the allegations in Paragraph 43.

                44.    Admits the allegations in Paragraph 44.

                45.    Denies knowledge or information sufficient to form a belief as to the

allegations in Paragraph 45, and refers the Court to the relevant page of the Wieden + Kennedy

website for its full context and contents.

                46.    Denies knowledge or information sufficient to form a belief as to the

allegations in Paragraph 46, and refers the Court to the relevant webpage for its full context and

contents.




                                               -5-
         Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 6 of 30




               47.     Denies the allegations in Paragraph 47, except admits that Duracell’s

advertising for its Duracell Optimum batteries is circulated in interstate commerce.

               48.     Denies the allegations in Paragraph 48.

               49.     Denies the allegations in Paragraph 49.

               50.     Denies the allegations in Paragraph 50.

                              FIRST CLAIM FOR RELIEF
                     FALSE ADVERTISING UNDER THE LANHAM ACT
                                 (15 U.S.C. § 1125(A))

               51.     Repeats and realleges its responses to Paragraphs 1-50.

               52.     Denies the allegations in Paragraph 52.

               53.     Denies the allegations in Paragraph 53.

               54.     Denies the allegations in Paragraph 54.

               55.     Denies knowledge and information sufficient to form a belief as to the

allegations in Paragraph 55.

               56.     Denies the allegations in Paragraph 56.

               57.     Denies the allegations in Paragraph 57.

               58.     Denies the allegations in Paragraph 58.

               59.     Denies the allegations in Paragraph 59.

               60.     Denies the allegations in Paragraph 60.

               61.     Denies the allegations in Paragraph 61.

                            SECOND CLAIM FOR RELIEF
                     FALSE ADVERTISING UNDER NEW YORK LAW
                             (N.Y. GEN. BUS. LAW § 350)

               62.     Repeats and realleges its responses to Paragraphs 1-61.

               63.     Denies the allegations in Paragraph 63.

                                               -6-
         Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 7 of 30




               64.    Denies the allegations in Paragraph 64.

               65.    Denies the allegations in Paragraph 65.

               66.    Denies the allegations in Paragraph 66.

               67.    Denies the allegations in Paragraph 67.

               68.    Denies the allegations in Paragraph 68.

                            THIRD CLAIM FOR RELIEF
                     UNFAIR AND DECEPTIVE TRADE PRACTICES
                              UNDER NEW YORK LAW
                             (N.Y. GEN. BUS. LAW § 349)

               69.    Repeats and realleges its responses to Paragraphs 1-68.

               70.    Denies the allegations in Paragraph 70.

               71.    Denies the allegations in Paragraph 71.

               72.    Denies the allegations in Paragraph 72.

               73.    Denies the allegations in Paragraph 73, except admits that Duracell

advertises its Duracell Optimum batteries to consumers, including through television

advertisements, digital advertisements, and retail product packaging.

               74.    Denies the allegations in Paragraph 74.

               75.    Denies the allegations in Paragraph 75.

               76.    Denies the allegations in Paragraph 76.

               77.    Denies the allegations in Paragraph 77.

                                 AFFIRMATIVE DEFENSES

               As separate affirmative defenses, without assuming the burden of proof of any

such defense that would otherwise rest with Energizer, Duracell alleges as follows:

                                   First Affirmative Defense

               The Complaint fails to state a claim upon which relief can be granted.
                                              -7-
            Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 8 of 30




                                     Second Affirmative Defense

                 Energizer’s claims are barred, in whole or in part, because the advertising at issue

is truthful and accurate and is not likely to mislead or deceive consumers.

                                     Third Affirmative Defense

                 Energizer’s claims are barred, in whole or in part, by the doctrine of laches.

                                     Fourth Affirmative Defense

                 Energizer is not entitled to relief because Energizer has “unclean hands.”

Energizer has engaged in false and deceptive advertising practices as Duracell establishes in its

Counterclaims, infra.

                                      Fifth Affirmative Defense

                 Energizer’s claims are barred, in whole or in part, by the doctrine of waiver and/or

estoppel.

                                      Sixth Affirmative Defense

                 Energizer’s claims are barred, in whole or in part, by its failure to mitigate its

alleged damages.

                                    Seventh Affirmative Defense

                 Energizer’s claims are barred, in whole or in part, to the extent that any alleged

deceptive statements constitute non-actionable puffery.

                                     Eighth Affirmative Defense

                 Energizer’s claims for equitable relief are barred to the extent there is an adequate

remedy at law.

                 Duracell reserves the right to assert additional defenses and to supplement those

asserted herein upon further analysis and discovery of information regarding Energizer’s claims.


                                                  -8-
         Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 9 of 30




               WHEREFORE, Duracell respectfully requests that this Court enter judgment on

behalf of Duracell U.S. Operations, Inc. and against Energizer Brands, LLC on all counts and

deny all relief requested by Energizer Brands, LLC.

                                      COUNTERCLAIMS

               Counterclaim-Plaintiff Duracell U.S. Operations, Inc. (“Duracell”), for its

counterclaims against Counterclaim-Defendant Energizer Brands, LLC (“Energizer”),

respectfully alleges as follows:

                                   NATURE OF THE ACTION

               1.      As set forth in its Answer above, Duracell fully denies the false

advertising claims alleged by Energizer. To the contrary, as detailed below, it is in fact

Energizer that has engaged in a brazen campaign of deception regarding the purported superior

longevity (i.e., battery life) of its own MAX batteries. Accordingly, Duracell brings these

counterclaims to redress Energizer’s false and misleading advertising.

               2.      Throughout the United States (and specifically in this District), Energizer

is prominently advertising on the front of the packaging of its AA and AAA MAX batteries that


the batteries are “OUR   #1 LONGEST LASTING MAX.”              That claim is simply not true for a


number of reasons:

                       a.      First, Energizer produces its AA and AAA MAX batteries for the

               U.S. market in numerous plants around the world. Testing reveals that those

               various plants produce batteries with substantial differences in battery life. In

               particular, and contrary to Energizer’s advertising claims, the AA and AAA MAX

               batteries manufactured in certain plants (typically those outside the United States)

               do not last as long as the AA and AAA MAX batteries manufactured in other
                                                -9-
Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 10 of 30




     plants (typically those inside the United States). Nonetheless, Energizer claims

     with respect to all of its AA and AAA MAX batteries—regardless of where they


     were manufactured—that they are Energizer’s “     #1 LONGEST LASTING
     MAX.” But that claim is literally false on its face as used on the AA and AAA

     MAX packs containing batteries manufactured, for example, outside of the United

     States, which generally do not last nearly as long as U.S.-made AA and AAA

     MAX batteries sold in the exact same packaging, and thus cannot, by definition,


     be Energizer’s “#1 LONGEST LASTING MAX.”

            b.      Second, Energizer’s “OUR     #1 LONGEST LASTING MAX”
     claim is also false and misleading because it implies that there is some other AA

     or AAA MAX battery that does not last as long, when in fact no such other

     comparator AA or AAA MAX battery exists. In fact, Energizer only sells one

     MAX-branded AA or AAA battery within the United States, and yet each and


     every pack of AA and AAA MAX batteries bears the claim “OUR           #1
     LONGEST LASTING MAX.” It would be akin to a person claiming her (only)

     left foot is her #1 left foot. This is obviously a claim that can only be designed to

     mislead consumers as it is utterly senseless to claim to be number 1 in a group of

     1. It is thus false and misleading for Energizer to claim that the MAX battery is

     #1 only as compared against itself.



                                     - 10 -
Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 11 of 30




            c.      Third, the “#1 LONGEST LASTING” claim on Energizer’s AA
     and AAA MAX batteries is also false and misleading because consumers are

     likely to understand Energizer’s statement about AA and AAA MAX to be a

     claim of superiority against all other batteries, including those manufactured by

     Duracell, when in fact Energizer’s AA and AAA MAX batteries have a shorter

     life than many other batteries, including many of those manufactured by Duracell.


     Energizer deliberately deceives consumers by styling its execution of the “  #1
     LONGEST LASTING” claim on Energizer’s AA and AAA MAX batteries in


     exactly the same font, size and layout as the “#1 LONGEST LASTING
     BATTERY” claim that Energizer uses to advertise its AA and AAA ULTIMATE


     LITHIUM battery. In addition, the color scheme of the “    #1 LONGEST
     LASTING” claim on its current AA and AAA MAX packaging is nearly identical


     to the color scheme of the “  #1 LONGEST LASTING” claim on Energizer’s
     pre-2019 AA and AAA ULTIMATE LITHIUM packaging. (See Pre-2019 and

     Current Packaging examples below.) Those similarities, especially when

     combined with the fact that AA and AAA MAX and ULTIMATE LITHIUM

     batteries are often sold side-by-side, deliberately mislead consumers into

     believing that the MAX batteries are the longest lasting batteries in the



                                     - 11 -
Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 12 of 30




     marketplace, when in fact the life of AA and AAA MAX batteries is far shorter

     than that of numerous other batteries (including Duracell batteries and other

     batteries manufactured by Energizer).

            d.      Fourth, to the extent that consumers understand the claim “OUR


     #1 LONGEST LASTING MAX” to be a comparison against the predecessor
     version of Energizer’s AA or AAA MAX battery, that claim also is false and

     misleading and cannot in any case be used to refer back to a prior version of a

     product that was last sold by Energizer to U.S. retail customers more than two

     years prior. Furthermore, on information and belief, not all of Energizer’s current

     AA and AAA MAX batteries are as long lasting as the predecessor version of

     Energizer AA and AAA MAX batteries. As such, even those consumers who


     understand the “OUR   #1 LONGEST LASTING MAX” claim to be a
     comparison against the predecessor AA and AAA MAX batteries last sold into

     the US retail market years ago are necessarily misled.


            e.      Finally, Energizer’s “OUR   #1 LONGEST LASTING MAX”
     claim also is false and misleading to the extent consumers perceive MAX not as a

     brand name, but instead as a descriptor denoting “maximum” battery life, because

     Energizer’s AA or AAA MAX battery is, in fact, not Energizer’s longest lasting

     battery.




                                    - 12 -
          Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 13 of 30




               3.      As a consequence of this nationwide course of deception, Energizer has

induced unsuspecting consumers to purchase its MAX batteries—and diverted sales from

Duracell—by falsely advertising and creating the false impression that MAX batteries are longer

lasting, when in truth and fact they are not.

               4.      By this action, Duracell seeks injunctive relief, corrective advertising, and

damages occasioned by Energizer’s false and misleading advertising, which unjustly benefits

Energizer to the detriment of Duracell and consumers.

                                                PARTIES

               5.      Counterclaim-Plaintiff Duracell is a Delaware corporation with its North

American headquarters in Bethel, CT. Duracell is in the business of developing, marketing and

selling batteries and related products in the United States and worldwide.

               6.      Counterclaim-Defendant Energizer is a Delaware limited liability

company with its headquarters in St. Louis, MO. Energizer is in the business of developing,

marketing and selling batteries and related products in the United States and worldwide.

                                 JURISDICTION AND VENUE

               7.      This action for false advertising arises under the Lanham Trademark Act

of 1946, 15 U.S.C. § 1051, et seq. (the “Lanham Act”), the common law of the state of New

York, and the unfair competition or deceptive trade practices statutes of various states as detailed

herein.

               8.      This Court has subject matter jurisdiction over this action pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. This Court has supplemental jurisdiction over

the related state and common law claims pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).




                                                 - 13 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 14 of 30




               9.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this action have occurred and/or will

occur within this District.

                                    BACKGROUND FACTS

               10.     Duracell and Energizer have been direct competitors at the top of the

global household primary (disposable) battery market for more than forty years. Duracell, which

has been the number one domestic brand of U.S. alkaline household batteries for many years,

currently has a U.S. market share of approximately 35%. Energizer, Duracell’s closest

competitive brand, currently has a U.S. market share of approximately 23%.

               11.     Batteries may come in various sizes that are often set by industry

standards, such as AA, AAA, C, D, 2032, 2025, 2016, and numerous other sizes. Within the

U.S. household battery segment, AA and AAA batteries are the best-selling battery sizes and

account for the overwhelming majority of annual sales of U.S. household batteries.

               12.     The two principal types of non-rechargeable batteries in the U.S.

household battery segment are alkaline batteries and lithium batteries. Alkaline and lithium

batteries are available in AA and AAA sizes and would thus be used interchangeably within the

same device, e.g., AA or AAA operated toy, flashlight, groomer, camera, TV remote control, etc.

Thus, for example, a AA lithium battery is interchangeable with a AA alkaline battery and both

could be used within a AA operated device.

               13.     Duracell’s best-selling AA and AAA alkaline batteries within the United

States are marketed and sold under the Duracell Coppertop subnomen. Duracell also markets

and sells a premium battery under the Duracell Optimum subnomen.

               14.     Energizer manufactures and sells AA and AAA alkaline batteries under

the MAX subnomen. MAX is the only AA and AAA alkaline battery that is marketed and sold
                                               - 14 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 15 of 30




by Energizer within the United States. As depicted below, Energizer advertises that its MAX


batteries are “OUR   #1 LONGEST LASTING MAX”:




                 Pre-2019 Packaging                           Current Packaging

              15.     Energizer also manufactures and sells AA and AAA lithium batteries

under the ULTIMATE LITHIUM subnomen. As depicted below, Energizer advertises that its


ULTIMATE LITHIUM battery is the “     #1 LONGEST LASTING BATTERY”:




                                            - 15 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 16 of 30




                  Pre-2019 Packaging                           Current Packaging

               ENERGIZER’S FALSE AND MISLEADING ADVERTISING


               16.    Energizer’s claim that its MAX batteries are “OUR    #1 LONGEST
LASTING MAX” is literally false.

               17.    Energizer’s MAX batteries offered for sale in the U.S. are manufactured in

various plants around the world, including plants in the United States, Singapore, Thailand and

Poland. In fact, more than half of the MAX batteries offered for sale in the United States are

manufactured in plants that are located outside the United States.

               18.    The life of AA and AAA MAX batteries is fully dependent on where any

particular AA and AAA MAX battery is manufactured, as evidenced by comparing testing

results of AA and AAA MAX batteries from the various manufacturing locations around the

globe. Indeed, across the vast majority of ANSI battery discharge testing standards, the AA and




                                              - 16 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 17 of 30




AAA MAX batteries manufactured outside of the United States have a significantly shorter life

than those AA and AAA MAX batteries that are manufactured inside the United States.

                  19.   Nonetheless, on each and every pack of AA and AAA MAX batteries,

regardless of where those batteries are manufactured, Energizer claims that the batteries within


the packaging are “OUR    #1 LONGEST LASTING MAX” That claim is literally false
because the AA and AAA MAX batteries manufactured in Energizer’s foreign plants (which

make up more than 50% of the AA and AAA MAX batteries sold in the United States) generally

have a shorter life under most ANSI battery discharge testing standards than batteries

manufactured inside the United States.

                  20.   By claiming otherwise, Energizer is deceiving consumers into believing

that whenever the consumer buys a package of AA and AAA MAX batteries the consumer is

getting Energizer’s longest lasting AA and AAA MAX battery, when in many instances the

consumer is not.


                  21.   Energizer’s claim that its AA and AAA MAX batteries are the “    #1
LONGEST LASTING MAX” also is false and misleading because it suggests a comparison that

does not exist.

                  22.   Energizer is the only manufacturer of AA and AAA MAX batteries, and it

only sells a single line of AA and AAA MAX batteries. Thus, Energizer is claiming that its AA

and AAA MAX battery is “#1” in a universe of one.




                                              - 17 -
           Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 18 of 30




                23.                                                              #1
                       By telling consumers that they are purchasing Energizer’s “


LONGEST LASTING MAX,” Energizer is deceiving consumers into believing that there is at

least one other AA and AAA MAX battery that is not as long lasting, when in fact no such

comparator MAX battery exists.


                24.                                               #1 LONGEST LASTING
                       Energizer’s claim of superiority as to its “


MAX” is therefore inherently misleading and deceptive.

                25.    Energizer has increased and exacerbated this consumer confusion and


deception by stylizing its “   #1 LONGEST LASTING MAX” claim to look nearly identical to

the “   #1 LONGEST LASTING BATTERY” claim that Energizer uses to advertise its
ULTIMATE LITHIUM battery.


                26.    Indeed, Energizer’s “   #1 LONGEST LASTING MAX” claim is styled in

exactly the same font, size and layout as the “   #1 LONGEST LASTING BATTERY” claim
that Energizer uses to advertise its ULTIMATE LITHIUM battery, as depicted below:




                                                  - 18 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 19 of 30




               27.     Also, the color scheme of the “ #1 LONGEST LASTING” claim on its

current AA and AAA MAX packaging is extremely similar to the color scheme of the “    #1
LONGEST LASTING” claim on Energizer’s pre-2019 AA and AAA ULTIMATE LITHIUM

packaging, as shown above. The selection of the color scheme on the current AA and AAA

MAX packaging, which closely resembles the color scheme of pre-2019 AA and AAA

ULTIMATE LITHIUM packaging, cannot be merely coincidental and is plainly intended to

mislead consumers into believing that Energizer’s AA and AAA MAX is the longest lasting

battery in the marketplace, when it is not.

               28.     The resulting deception and consumer confusion is heightened by the fact

that AA and AAA MAX and ULTIMATE LITHIUM batteries are often sold side-by-side, as

depicted below:



                                              - 19 -
         Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 20 of 30




               29.     And in some instances, such as that pictured below, Energizer sells its


MAX batteries in display cases that include the claim “OUR      #1 LONGEST LASTING
BATTERY,” even though the display case features only MAX, and not ULTIMATE LITHIUM,

batteries. In these instances, Energizer’s claim is not just inherently misleading, but literally

false.




                                                - 20 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 21 of 30




               30.    Energizer employs these deliberately misleading tactics to deceive

consumers into believing that its AA and AAA MAX batteries last longer than all other batteries

in the marketplace (including those manufactured by Duracell and other batteries manufactured

by Energizer), when in fact the life of AA and AAA MAX batteries is, in many instances, shorter

than that of other batteries in the marketplace (including batteries made by Duracell and other

batteries manufactured by Energizer). Thus, Energizer’s “#1” claim with respect to its AA and

AAA MAX batteries is false and misleading.



                                              - 21 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 22 of 30




                 31.   Furthermore, to the extent that some consumers might understand the


claim “OUR   #1 LONGEST LASTING MAX” to be a comparison against prior versions of
Energizer’s AA and AAA MAX battery, that claim is literally false because, upon information

and belief, not all of Energizer’s current AA and AAA MAX batteries last as long as the prior

version of Energizer AA and AAA MAX batteries. Thus, even those consumers who understand


the “OUR   #1 LONGEST LASTING MAX” claim to be a comparison against the prior AA
and AAA MAX batteries are necessarily misled. In any event, given that the prior version of

MAX was last sold by Energizer to U.S. retail customers more than two years ago, there is no


reason to believe that consumers will associate the claim “OUR      #1 LONGEST LASTING
MAX” with the prior version of Energizer’s MAX batteries.

                 32.   Finally, to the extent that consumers perceive MAX to be a descriptive

term signifying “maximum” or “max” battery life, rather than a brand name or subnomen,


Energizer’s “   #1 LONGEST LASTING MAX” claim also is false and misleading because the
MAX battery is, in fact, not Energizer’s longest lasting battery.

                                   INJURY TO DURACELL

                 33.   Energizer’s false and misleading advertising has influenced and will

continue to influence consumers in an intensely competitive marketplace to purchase Energizer’s

battery products instead of Duracell’s battery products.

                 34.   Energizer’s false and misleading claims regarding the superior life of its

AA and AAA MAX battery products are damaging and, unless enjoined, will continue to
                                               - 22 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 23 of 30




damage Duracell’s ability to compete fairly for market share and customer loyalty on the basis of

an exchange of truthful and relevant consumer information.

                35.     Duracell has suffered and will continue to suffer irreparable harm,

including tarnishing of its brand and loss of goodwill, and is without an adequate remedy at law

for Energizer’s knowingly wrongful conduct.

                                FIRST CLAIM FOR RELIEF
                (False Advertising Under the Lanham Act, 15 U.S.C. § 1125(a))

                36.     Duracell repeats and realleges each and every allegation contained above

as if the same were set forth fully herein.

                37.     Energizer, on or in connection with goods it distributes in interstate

commerce, has made and is continuing to make false and misleading statements concerning the

longevity of its AA and AAA MAX battery products. These statements constitute false

descriptions of fact or false representations of fact as to the nature, characteristics and qualities of

its AA and AAA MAX battery products.

                38.     Energizer’s false descriptions of fact or false representations of fact were

made in commercial advertising or promotion and in a manner material to the public’s decision

to purchase such products.

                39.     The foregoing acts of Energizer constitute false descriptions or

representations of fact in commercial advertising in violation of Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a).

                40.     As a result of Energizer’s willful conduct, Duracell has suffered

irreparable harm, for which it has no adequate remedy at law, and will continue to suffer

irreparable injury unless and until Energizer’s dissemination of the advertising campaign is

enjoined by this Court, pursuant to 15 U.S.C. § 1116.

                                                 - 23 -
         Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 24 of 30




                41.     In addition, Energizer will unjustly reap profits from sales based on

consumer reliance on the advertising campaign’s false and deceptive statements of fact.

                42.     Pursuant to 15 U.S.C. § 1117, Duracell is entitled to actual damages in an

amount to be determined at trial, to have such damages trebled, to Energizer’s profits, to the

costs of this action, and to attorney’s fees.

                             SECOND CLAIM FOR RELIEF
                       (Deceptive Trade Practices and False Advertising
                         Under the New York General Business Law)

                43.     Duracell repeats and realleges each and every allegation contained above

as if the same were set forth fully herein.

                44.     Energizer’s willful and knowing false advertising and deceptive trade

practices were directed toward consumers with the aim of influencing consumers to make

purchasing and product decisions based on the false advertising and deceptive trade practices.

                45.     By making claims regarding the life of its AA and AAA MAX batteries in

a willfully and knowingly false and deceptive manner, Energizer made false claims that were

material to the consuming public’s purchasing and product decisions.

                46.     Energizer’s willful and knowing broadcast and dissemination of the false

advertising has caused and will cause harm to Duracell and to the consuming public by deceiving

them as to the performance and effectiveness of Energizer’s and Duracell’s batteries.

                47.     The foregoing acts of Energizer constitute deceptive trade practices and

false advertising in violation of §§ 349 and 350 of the New York General Business Law.

                48.     Duracell has suffered and will continue to suffer injury as a result of

Energizer’s false advertising and deceptive trade practices in the form of lost customers and lost

sales, damage to its reputation and brand, and erosion of its goodwill.



                                                - 24 -
         Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 25 of 30




                                 THIRD CLAIM FOR RELIEF
                   (Violations of the Trade Practice Statutes of Other States)

                49.     Duracell repeats and realleges each and every allegation contained above

as if the same were set forth fully herein.

                50.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in the conduct of trade or commerce throughout the United States. These wrongful acts have

caused Duracell to suffer ascertainable loss of money or property in violation of the trade

practice statutes of other states.

                51.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of ALA. CODE § 8.19-1 et seq.

                52.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of ALASKA STAT. CODE § 45.50.470 et seq.

                53.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of CAL.BUS. & PROF CODE § 17200, et. seq. & § 17500, et seq.

                54.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of COLO. REV. STAT. § 6-1-101 et seq.

                55.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of CONN. GEN. STAT. § 42-110a et seq.

                56.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of DEL. CODE ANN. tit. 6, § 2511, et seq.

                57.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of GA. CODE ANN. §10-1-392 et seq.

                58.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of IDAHO CODE § 48-601 et seq.

                                               - 25 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 26 of 30




               59.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of IL. §815 ILCS 510/1 et seq.

               60.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of IOWA CODE § 714.16, et seq.

               61.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of LA. REV. STAT. § 51:1401 et seq.

               62.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of ME. REV. STAT. tit. 5, § 205-A, et seq.

               63.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of MASS. GEN LAWS ch. 93A, §1, et seq.

               64.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of MINN. STAT. § 8.31, et seq.

               65.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of NEB. REV. STAT. § 59-1601, et seq.

               66.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of N.H. REV. STAT. ANN. § 358-A:1, et seq.

               67.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of N.J.S.A. 56:8-1, et seq.

               68.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of N.M. STAT. ANN. § 57-12-1, et seq.

               69.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of N.D. CENT. CODE § 51-15-01, et seq.




                                              - 26 -
        Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 27 of 30




               70.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of S.C. CODE § 39-5-10, et seq.

               71.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of S.D. CODIFIED LAWS § 37-24-1, et seq.

               72.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of TENN. CODE ANN. § 47-18-101, et seq.

               73.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of VA. CODE ANN. § 59.1-196, et seq.

               74.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of WASH. REV. CODE § 19.86.010, et seq.

               75.     Energizer has engaged in misleading, unfair or deceptive acts or practices

in violation of W. VA. CODE § 46A-6-101 et seq.

                                FOURTH CLAIM FOR RELIEF
                               (Common Law Unfair Competition)

               76.     Duracell repeats and realleges each and every allegation contained above

as if the same were set forth fully herein.

               77.     Energizer has engaged in unfair competition by making false and

deceptive statements about the life of its AA and AAA MAX battery products, thereby damaging

Duracell’s ability to compete fairly for market share and customer loyalty on the basis of an

exchange of truthful and relevant consumer information.

               78.     Energizer acted willfully and in bad faith in making claims about the life

of its AA and AAA MAX battery products that it knew to be materially false and deceptive.

               79.     The foregoing acts of Energizer constitute false advertising and unfair

competition against Duracell in violation of the common law of the State of New York.


                                               - 27 -
          Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 28 of 30




               WHEREFORE, Duracell demands judgment against Energizer for the following

relief:

               1.      A judgment declaring that Energizer has:

                       (a)      violated Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);

                       (b)      engaged in deceptive trade practices and false advertising in

violation of §§ 349 and 350 of the New York General Business Law;

                       (c)      engaged in deceptive trade practices and false advertising in

violation of the trade practice statutes of other states, as set forth above; and

                       (d)      engaged in unfair competition in violation of the common law of

the State of New York;

               2.      Preliminary and permanent injunctions enjoining Energizer, its agents,

servants, officers, employees, and all those acting under its control or on its behalf from

broadcasting, publishing or disseminating, in any form or in any version or in any medium,

including but not limited to packaging, television, cable television, print, the Internet or the


World Wide Web, any claim that Energizer’s AA and AAA MAX batteries are “OUR               #1
LONGEST LASTING MAX,” or any similar claim regarding the superior life of Energizer’s AA

and AAA MAX batteries;

               3.      A mandatory injunction directing Energizer, its agents, servants, officers,

employees and all those acting under its control or on its behalf, to issue corrective advertising to

dispel the impact and effect of the false and deceptive claims regarding the life of Energizer’s

AA and AAA MAX batteries;




                                                 - 28 -
          Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 29 of 30




               4.      An Order directing Energizer to account to Duracell for all gains, profits,

savings, and advantages obtained by it as a result of its false advertising and unfair competition,

and awarding to Duracell restitution in the amount of all such gains, profits, savings, and

advantages;

               5.      An Order awarding to Duracell actual damages resulting from Energizer’s

unlawful conduct, in an amount to be determined at trial and trebled pursuant to 15 U.S.C.

§ 1117;

               6.      An Order awarding to Duracell Energizer’s profits attributable to its

unlawful conduct, in an amount to be determined at trial and increased in the Court’s discretion

pursuant to 15 U.S.C. § 1117;

               7.      A declaration that this is an “exceptional case” due to the willful nature of

Energizer’s false advertising, and awarding attorney’s fees, costs, and expenses to Duracell

pursuant to 15 U.S.C. § 1117;

               8.      An Order requiring Energizer to pay Duracell’s costs, expenses, and

reasonable attorneys’ fees pursuant to §§ 349 and 350 of the New York General Business Law;

               9.      An Order awarding Duracell punitive damages in an amount sufficient to

deter other and future similar conduct by Energizer and others, in view of Energizer’s wanton

and deliberate unlawful acts; and

               10.     An Order granting Duracell such other and further relief as the Court

deems just and proper.

Dated: New York, New York
       April 20, 2020




                                               - 29 -
Case 1:19-cv-09061-JPO Document 15 Filed 04/20/20 Page 30 of 30




                     Respectfully submitted,

                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

                         /s/ Andrew Gordon

                     Andrew Gordon
                     Darren W. Johnson
                     Aaron Delaney
                     1285 Avenue of the Americas
                     New York, NY 10019-6064
                     Telephone: 212-373-3000
                     Fax: 212-757-3990
                     agordon@paulweiss.com

                     Counsel for Duracell U.S. Operations, Inc.




                               - 30 -
